Citation Nr: 0401481	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  02-09 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to a higher initial evaluation for post-traumatic 
stress disorder (PTSD), currently assigned a 30 percent 
disability evaluation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which granted service connection for PTSD 
and assigned a 30 percent disability evaluation, effective 
December 30, 1998.  The veteran, who had active service from 
August 1968 to August 1970, appealed the evaluation assigned 
his service-connected PTSD by the RO in that decision to the 
BVA, and the case was referred to the Board for appellate 
review.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  

REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

In this case, it does not appear that the veteran has been 
notified of the VCAA in connection with his current claim.  
In this regard, the record contains no specific reference to 
the VCAA in connection with either the veteran's initial 
claim for service connection for PTSD or for his claim for a 
higher initial evaluation for PTSD.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003).  There is no indication that the veteran was 
informed as to what evidence is necessary to establish 
entitlement to a higher initial evaluation for this 
disability, nor was the veteran informed that the RO had a 
duty to assist him in obtaining evidence.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure by the BVA to enforce 
compliance with the requirement under 38 U.S.C.A. § 5103(a) 
for the VA to inform a claimant of information or evidence 
necessary to substantiate the claim, as well as to inform the 
claimant of which evidence the VA will seek to provide and 
which evidence the claimant is to provide, is remandable 
error. See Quartuccio v. Principi, 16 Vet. App.  183, 187 
(2002).  Given the guidance from the Court, this procedural 
error must be addressed prior to final appellate review.  

In addition, it appears that current VA outpatient records 
may not be associated with the claims file.  In this regard, 
the Board notes that VA outpatient records dated in January 
and February 2001 indicated that the veteran would begin a 
PTSD treatment program at the Muskogee VA Medical Center 
(VAMC) in February 2001.  However, the evidence of record 
does not document such treatment.  In fact, the evidence of 
record does not include any VA outpatient records regarding 
the veteran's PTSD dated after February 2001 although the 
record indicates ongoing treatment.  Therefore, the RO should 
attempt to obtain and associate with the claims file any 
current treatment records pertaining to the veteran's PTSD.

The Board also notes that the veteran has not been afforded a 
VA examination in connection with his claim for a higher 
initial evaluation for PTSD.  In this regard, the Board notes 
that the veteran was afforded a VA examination in April 2000 
in connection with his initial service connection claim; 
however, additional medical evidence has been added to the 
record which indicates that a more current examination is 
necessary in order to properly evaluate the severity and 
manifestations of the veteran's PTSD.  In fact, VA outpatient 
records dated from August 1999 to May 2001 indicated a 
diagnosis of major depression in addition to the PTSD, yet 
there is no VA examination identifying the symptomatology 
associated with the service-connected disability and that 
associated with any nonservice-connected disability.  
Therefore, the Board is of the opinion that a VA examination 
and medical opinion are necessary for the purpose of 
determining the severity and manifestations of the veteran's 
PTSD.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  The RO should consider the veteran's 
claim under the VCAA.  In doing so, the 
RO is asked to ensure that the 
notification and assistance requirements 
of the VCAA are satisfied, including 
notifying the veteran of the information 
or evidence necessary to substantiate 
his claim and the division of 
responsibilities between the VA and the 
veteran for obtaining this evidence.  
The RO must ensure that all VCAA notice 
obligations are satisfied in accordance 
with Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A. (West 2002), 
and any other applicable legal 
precedent.  

2.  The RO should request that the 
veteran provide the names and addresses 
of any and all health care providers who 
have provided treatment for his PTSD from 
February 2001 to the present.  After 
acquiring this information and obtaining 
any necessary authorization, the RO 
should obtain and associate these records 
with the claims file.

3.  The veteran should be afforded a VA 
examination to ascertain the severity 
and manifestations of his PTSD.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent 
records associated with the claims file 
and comment on the severity of the 
veteran's PTSD.  The examiner should 
also identify which symptomatology is a 
manifestation of the service-connected 
disability alone.  If it is not possible 
to distinguish symptomatology due to the 
service-connected disability from that 
due to a nonservice-connected 
disability, the examiner should so 
state.  A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2003), 
copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




